Case: 21-60706     Document: 00516520136         Page: 1     Date Filed: 10/25/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit
                                  No. 21-60706
                                Summary Calendar                            FILED
                                                                     October 25, 2022
                                                                       Lyle W. Cayce
   Raul Sebastiao Miranda,                                                  Clerk

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A205 290 130


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Raul Sebastiao Miranda, a native and citizen of India, petitions for
   review of the dismissal by the Board of Immigration Appeals (BIA) of his
   appeal from the immigration judge’s (IJ) denial of his applications for




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60706      Document: 00516520136          Page: 2    Date Filed: 10/25/2022




                                    No. 21-60706


   withholding of removal and protection under the Convention Against
   Torture (CAT).
          We review the BIA’s decision and will consider the IJ’s underlying
   decision only if it impacted the BIA’s decision, as it did here. See Sharma v.
   Holder, 729 F.3d 407, 411 (5th Cir. 2013). Findings of fact, including the
   denial of withholding of removal and CAT protection are reviewed under the
   substantial evidence standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir.
   2006). Under the substantial evidence standard, we may not reverse a factual
   finding unless the evidence “compels” such a reversal. Id. Conclusions of
   law are reviewed de novo. Sharma, 729 F.3d at 411.
          The Government argues that we lack jurisdiction to hear Miranda’s
   challenge to the BIA’s affirmance of the IJ’s adverse credibility finding
   because he did not sufficiently raise it in the first instance before the BIA.
   Although it is a close call as to whether Miranda sufficiently raised before the
   BIA the credibility issue, the BIA itself exhausted the issue because it
   considered the issue on the merits when it stated that Miranda failed to show
   clear error as to the adverse credibility finding. See Ibrahim v. Garland,
   19 F.4th 819, 825 (5th Cir. 2021).
          Nevertheless, Miranda has not shown that the record compels an
   opposite result from the IJ’s adverse credibility ruling. See Chen, 470 F.3d at
   1134. Because the IJ found Miranda not credible, he held that Miranda could
   not establish his claim for withholding of removal. See Avelar-Oliva v. Barr,
   954 F.3d 757, 772 (5th Cir. 2020). Therefore, it is unnecessary to reach the
   merits of Miranda’s withholding of removal argument.                  See INS
   v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts and
   agencies are not required to make findings on issues the decision of which is
   unnecessary to the results they reach.”).




                                          2
Case: 21-60706     Document: 00516520136          Page: 3   Date Filed: 10/25/2022




                                   No. 21-60706


         In arguing in support of his CAT claim, Miranda refers to “torture”
   in a conclusory fashion but neither mentions specific acts causing “severe
   pain or suffering,” 8 C.F.R. § 208.18(a)(1), nor cites to any evidence in the
   record that would support his CAT claim. Thus, Miranda has failed to show
   that the record compels a finding of eligibility for CAT relief. See Chen,
   470 F.3d at 1134.
         Accordingly, Miranda’s petition for review is DENIED.




                                         3